[Cite as State ex rel. Tracy v. Indus. Comm., 121 Ohio St.3d 477, 2009-Ohio-1386.]




 THE STATE EX REL. TRACY, APPELLEE, v. INDUSTRIAL COMMISSION OF OHIO;
                            AUTOZONE, INC., APPELLANT.
                    [Cite as State ex rel. Tracy v. Indus. Comm.,
                        121 Ohio St.3d 477, 2009-Ohio-1386.]
Workers’ compensation — Abuse of discretion by the Industrial Commission —
        Court of appeals judgment reversing commission’s denial of benefits is
        affirmed.
   (No. 2007-2376 — Submitted February 17, 2009 — Decided April 2, 2009.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 07AP-88, 2007-Ohio-5792.
                                  __________________
        Per Curiam.
        {¶ 1} AutoZone, Inc. appeals from a judgment issuing a writ of
mandamus ordering the Industrial Commission of Ohio to grant appellee Mary J.
Tracy’s request for temporary total disability compensation. At issue is the effect
of a nonindustrial February 2006 incident on the chain of causation between
Tracy’s previous industrial injury and her post-February disability. Specifically,
we must determine whether the commission abused its discretion in declaring that
the February 2006 occurrence was a new injury rather than simply an
exacerbation of a previous industrial injury.
        {¶ 2} Tracy’s industrial injury occurred on January 30, 2004, and her
claim was allowed for “left shoulder strain; C6-7 herniated nucleus pulposus; C5-
6 disc protrusion.” In late 2005, she was declared to be at maximum medical
improvement for those conditions.
        {¶ 3} On January 18, 2006, a visit to her attending physician, Dr. Paul D.
Mumma, prompted these observations:
                               January Term, 2009




       {¶ 4} “The patient has persistent and chronic neck pain.         There is
chronically decreased motion. She has problems with reaching overhead and
heavy lifting.
       {¶ 5} “* * *
       {¶ 6} “ASSESSMENT: 1) Cervical disk disease secondary to acute
herniated nucleus pulposus, job related. 2) We will be arranging vocational rehab
and I have given the patient some restrictions on her employment. She is not to
be doing any heavy lifting. I would prefer she have a driving job where she does
not have to load or unload heavy objects and she should be climbing, reaching
down and using upper extremities occasionally, but not repetitively.”
       {¶ 7} On February 6, 2006, Tracy reported to her doctor in considerable
physical distress. The doctor’s notes reveal the following:
       {¶ 8} “HISTORY OF PRESENT ILLNESS: The patient comes in after
reinjuring her neck last Thursday while pushing back with her neck against the
headrest of her car. This was sudden. She felt an articulation in her cervical
spine and has had severe occipital and cervical pain syndrome ever since. This
has developed into severe headaches and has become disabling.
       {¶ 9} “She is obviously in pain. She does not flex her cervical spine
well. She has no arm symptoms. Denies any evidence of radiculopathy or cord
symptoms.
       {¶ 10} “* * *
       {¶ 11} “ASSESSMENT AND PLAN: 1) Lower cervical spine injury
associated with an acutely herniated nucleus pulposus in the past. I believe she
has reinjured her neck. I am not sure if another MRI will be necessary or not
unless we fail to see any improvement.” (Emphasis added.)
       {¶ 12} The symptoms did not abate, and after consultation with a surgeon,
it was confirmed that surgery would be required. That surgery was performed on
April 25, 2006.




                                         2
                                 January Term, 2009




       {¶ 13} Tracy sought temporary total disability compensation for periods
surrounding her surgery.       AutoZone objected, claiming that the incident on
February 6, 2006, constituted a new, intervening injury unrelated to Tracy’s
employment. In response, Tracy secured two letters from Dr. Mumma. The first,
dated June 10, 2006, stated:
       {¶ 14} “On 01/30/2004, Ms. Tracey [sic] injured her neck while pulling
on a skid at work. She suffered the immediate onset of neck pain radiating into
her left arm and crescendoing over the subsequent several days. Since that time
MRI scanning has clearly demonstrated a herniated cervical nucleus pulposus.
       {¶ 15} “* * *
       {¶ 16} “Ms. Tracey [sic] did exacerbate her preexisting injury while
repositioning herself in her car on 02/06/2006.
       {¶ 17} “At that time she felt an increase in pain in her arm and her neck
hurt more than usual for a while.
       {¶ 18} “Ms. Tracy had a preexisting work-related herniated nucleus
pulposus at C5-6 and C6-7 documented by MRI scanning prior to her mild
exacerbation of this same injury on 02/06/2006. It was preexisting and mere
active pushing on the headrest would not have caused a herniated nucleus
pulposus to appear somewhere else. * * *
       {¶ 19} “There is also compelling evidence that Ms. Tracy is feeling much
better. Her arm pain has all but disappeared and her neck pain is much improved
following surgery.
       {¶ 20} “Therefore, I am of the opinion that Ms. Tracy’s original injury of
01/30/2004 was the proximate and sole cause of the neck pain, arm pain, and
MRI findings of herniated nucleus pulposus of C5-6 and C6-7. It is also my
opinion that her surgery was medically necessary and performed only as a
consequence of her injury.” (Emphasis added.)




                                         3
                               January Term, 2009




       {¶ 21} Dr. Mumma’s letter of September 6, 2006, reiterated those
conclusions:
       {¶ 22} “Prior to her surgery this patient had stable physical findings until
02/06/06 when she suffered a positional injury that evidently exacerbated her
work-related injury.
       {¶ 23} “* * * Prior to her exacerbation of injury Ms. Tracy manifested no
neurologic symptoms that would have required surgical intervention and was
therefore managed conservatively. This does not ameliorate the fact that she had
a work-related injury or was suffering significant pain. This also does not abolish
the fact that she has significant cervical spasm, tenderness, and decreased range of
motion. Until her postural injury on February 6th, Ms. Tracy had no impending
paralysis or loss of function of either upper extremity and was experiencing no
spinal cord symptoms.     She would still have all the other manifestations of
cervical disk injury including muscle spasm, tension headaches, shoulder pain,
thoracic spine pain, and decreased cervical range of motion which are all well
documented.
       {¶ 24} “It is my opinion that Ms. Tracy suffers from a progressively
herniated nucleus pulposus of C6-7 that ultimately required surgery.
       {¶ 25} “It is also my opinion that Ms. Tracy’s work absences from the
date of injury until post surgery were all necessary and resulted solely from her
work-related injury.
       {¶ 26} “It is my opinion that Ms. Tracy’s chronic occipital cervical
headaches are due to muscle spasm and traction as a consequence of her work-
related injury to her cervical spine and subsequent surgical intervention.”
(Emphasis added.)
       {¶ 27} A district hearing officer granted Tracy’s temporary total disability
compensation request, but a staff hearing officer reversed:




                                         4
                                January Term, 2009




        {¶ 28} “The Staff Hearing Officer finds that the injured worker sustained
an intervening injury on 02/02/2006 when she was pushing back on the headrest
of the seat in her car and re-injured her neck. The Staff Hearing Officer finds that
this intervening injury was what caused the injured worker to develop severe
tension headaches, to require an updated cervical MRI, and eventually surgery at
C6-7 on 04/25/2006. The Staff Hearing Officer relies on the office note of Dr.
Mumma (02/06/2006) in this regard, the new MRI (02/15/2006) which was
immediately obtained, which shows a significant change in the disc herniation of
C6-7, and the fact that the injured worker necessitated surgery after this incident,
which was performed on 04/05/2006 when prior to the incident there was no
recommendation for surgery, in making this finding.”
        {¶ 29} Further appeal was denied.
        {¶ 30} Tracy filed a complaint in mandamus in the Court of Appeals for
Franklin County, alleging that the commission had abused its discretion in
denying her temporary total disability compensation.         The court of appeals
agreed. It held that the staff hearing officer had inappropriately relied on isolated
words in the February 6, 2006 Mumma report and the February 15, 2006 MRI
report, having taken that language out of context. The court stressed that there
was no medical evidence attributing Tracy’s condition to anything other than the
industrial injury. State ex rel. Tracy v. Indus. Comm., Franklin App. No. 07AP-
88, 2007-Ohio-5792, ¶ 4.
        {¶ 31} The court granted the writ, and AutoZone has appealed that
decision to this court.
        {¶ 32} The staff hearing officer denied Tracy’s motion based on Dr.
Mumma’s February 6, 2006 office note and the February 15, 2006 MRI report.
We must determine whether those documents are evidence supporting the order
denying the temporary total disability. The court of appeals held that they were
not, and we affirm that judgment.




                                         5
                                   January Term, 2009




        {¶ 33} The commission is exclusively responsible for evaluating
evidentiary weight and credibility, and it may draw inferences from that evidence.
State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 172, 31 OBR
369, 509 N.E.2d 946; State ex rel. Lawson v. Mondie Forge, 104 Ohio St.3d 39,
2004-Ohio-6086, 817 N.E.2d 880, ¶ 34. In this case, the staff hearing officer
appeared to infer that a new injury occurred based on Dr. Mumma’s February 6,
2006 reference to a “reinjured” neck. We find this to be an impermissible
inference because Dr. Mumma has consistently and repeatedly attributed Tracy’s
symptoms after the February 2006 incident to her industrial injury and has never
suggested that a new injury occurred.
        {¶ 34} Dr. Mumma’s April 10, 2006 office note stated that Tracy’s
current symptoms arose from “her work-related injury.” His June and September
2006 letters were more emphatic.          He consistently referred to the February
incident as an exacerbation of the original injury and numerous times attributed
her condition thereafter to the industrial injury. Every express statement on the
issue of causation related it to the industrial injury. Dr. Mumma’s one-time
description of Tracy’s neck as “reinjured” cannot, therefore, sustain the
conclusion that Tracy’s post-February symptomatology was unrelated to her
original industrial injury.
        {¶ 35} The staff hearing officer’s reliance on the February 15, 2006 MRI
is also tenuous. First, the MRI listed only medical test results and offered no
opinion on causation.         Second, the staff hearing officer mischaracterized the
report by stating that it showed a “significant” change in Tracy’s disc condition
from that reported in the 2004 MRI.             But the later MRI revealed only a
“persistence” of the 2004 MRI findings, with “some” progression of a disc
herniation that “slightly” impinged on the spinal cord. There was no reference to
any “significant” change.




                                            6
                                  January Term, 2009




       {¶ 36} AutoZone persists, arguing that because Tracy’s condition was
worse after February 2006 than it had ever been, the February 2006 incident
necessarily was a new injury. This assertion is untrue. An exacerbation, by
definition, is a worsening of the condition. That this worsening was particularly
severe does not change that.
       {¶ 37} AutoZone finally claims that this cause of action is premature
because the issue of additional allowance of Tracy’s headaches is pending before
the common pleas court. This assertion is not persuasive. Tracy’s surgery was
prompted by a series of symptoms arising from the February 2006 incident, not
just the headaches for which she now seeks formal recognition. The allowance or
disallowance of occipital headaches is not necessarily determinative of the causal
relationship between the original industrial injury and the benefits at issue here.
       {¶ 38} The evidence cited by the staff hearing officer does not support the
denial of Tracy’s motion.         The court of appeals correctly ruled that the
commission abused its discretion, and its judgment is hereby affirmed.
                                                                 Judgment affirmed.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 ___________________
       Crabbe, Brown & James, L.L.P., and John C. Albert, for appellant.
       Larrimer & Larrimer and Thomas L. Reitz, for appellee.
                            ______________________




                                             7